Citation Nr: 0619732	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-07 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a vascular 
disability of the right leg.

2.  Entitlement to service connection for hepatitis.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for peripheral 
neuropathy.

4.  Entitlement to a rating in excess of 20 percent for the 
service connected mechanical low back pain.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from February 1943 to May 
1946.

This appeal arises from an August 2000 rating decision of the 
Milwaukee, Wisconsin Regional Office (RO).

Pursuant to the request of the veteran's representative, the 
issue of entitlement to service connection for intervertebral 
disc syndrome is referred to the RO for appropriate 
consideration.

The issues of service connection for a vascular disability of 
the right leg and hepatitis, entitlement to service 
connection for peripheral neuropathy on a de novo basis, and 
entitlement to TDIU benefits are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's claim of service connection for peripheral 
neuropathy was last denied by decision of the Board in August 
1996.

3.  The additional evidence submitted in connection with the 
claim to reopen is more than merely cumulative and is so 
significant that it must be considered in order to decide the 
merits of the claim.

4.  The veteran can flex his thoracolumbar spine to at least 
45 degrees; he has no ankylosis, no listing of the whole 
spine, no marked limitation of forward bending, and no 
narrowing or irregularity of joint space.

5.  The veteran's functional loss due to pain does not equate 
to severe lumbosacral strain or to forward flexion limited to 
30 degrees or less.


CONCLUSIONS OF LAW

1.  The August 1996 Board decision denying service connection 
for peripheral neuropathy is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2005).

2.  Evidence received since the August 1996 Board decision is 
new and material and, thus, the claim of entitlement to 
service connection for peripheral neuropathy is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  The criteria for a rating in excess of 20 percent for the 
service connected mechanical low back pain have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5295 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to reopen for peripheral neuropathy

The service medical records are silent regarding the presence 
of peripheral neuropathy other than neuropathy stemming from 
the service connected tibial and peroneal nerve injuries.

A February 1963 VA hospital note shows that the veteran had 
developed numbness of the left little toe. 

On VA examination in November 1984, a history of the sudden 
onset of severe pain with radiation into the left leg was 
reported in 1962.  Surgery was performed to remove a disc on 
the left.  He had had no further problems since then.  On 
examination, there was decreased sensation to pinprick along 
the lateral aspect of the left leg.  

A December 1991 note indicates that the veteran had been seen 
two years before for spinal stenosis and the re-exploration 
of the L4-5 disc.  On current examination, there was numbness 
and sensory changes in patchy distribution of both legs.  The 
examiner felt that these signs and symptoms could represent a 
peripheral neuropathy.  

On VA examination in July 1995, the diagnoses were active 
denervation of both paraspinal muscles and S1 and S2 
innervation of the left leg.

By decision of the Board in August 1996, it was determined 
that there was no competent evidence to show that the veteran 
suffered from neurological impairment of the left lower 
extremity that was related to service or was related to a 
service connected disability.  Service connection for 
neuropathy of the left lower extremity was denied.  That 
determination is final and is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7104(b).  In order to 
reopen this claim, the veteran must present or secure new and 
material evidence with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Case law provides for a two-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

Evidence received since the August 1996 Board decision 
includes a VA examination in October 1997 at which time the 
diagnoses included chronic progressive idiopathic sensory 
polyneuropathy.

A January 1999 private medical history includes diagnoses of 
peripheral neuropathy and a history of hepatitis B.

On VA examination in May 2000, the veteran was noted as 
having a long history sounding like peripheral neuropathy.  
The diagnoses were paralysis of the posterior tibial nerve, 
paralysis of the superficial peroneal nerve, a spinal disc 
disability, and peripheral neuropathy.  

A March 2001 EMG revealed the presence of peripheral 
polyneuropathy.  The examiner noted that the veteran's 
disability presented a picture of peripheral polyneuropathy 
with a superimposed problem with the tibial nerve (presumably 
from his traumatic war injury).

The additional evidence submitted in the form of the March 
2001 VA report of EMG evaluation constitutes evidence that 
was not previously considered which bears directly and 
substantially on the specific issue under consideration; that 
is, whether the veteran currently suffers from peripheral 
polyneuropathy that is related to his military service.  The 
March 2001 VA report shows that the veteran suffers from 
peripheral polyneuropathy that the examiner opined was 
presumably related to his traumatic war injury.  This is 
evidence which is neither cumulative nor redundant and is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  See 38 C.F.R. § 3.156.  The 
additional evidence therefore constitutes new and material 
evidence and the veteran's claim is reopened.  

The fact that the Board has reopened this claim raises a due 
process issue which was addressed by the Court in Bernard v. 
Brown, 4 Vet. App. 384 (1993).  It is clear, however, that no 
prejudice to the veteran's due process rights will be 
incurred.  The Board notes that due to the fact that the 
instant claim must be further developed the veteran will have 
an additional opportunity to present evidence and argument in 
support of his de novo claim.  Consequently, the Board finds 
that no prejudice will inure to the veteran as a result of 
this decision.

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), was enacted 
during the pendency of the veteran's appeal.  The Act imposed 
certain notification requirements and clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  In this regard, the Board again notes that the issue 
at bar must be remanded for additional development.  
Consequently, as the Board has determined that new and 
material evidence has been submitted relative to the service 
connection claim, further action under the Veterans Claims 
Assistance Act of 2000 will be accomplished as part of the 
development of the underlying claim of service connection for 
peripheral neuropathy on a de novo basis.


Higher rating for low back strain

By rating action in September 1996, service connection for a 
low back disorder was granted and a noncompensable evaluation 
was assigned.

By decision of the Board in March 1999, it was concluded that 
the veteran's grant of service connection for low back 
disability for mechanical low back pain was properly rated by 
analogy under Diagnostic Code (DC) 5295 for lumbosacacral 
strain and not by analogy to arthritis.  It was further noted 
that intervertebral disc syndrome encompassed an aspect of 
the veteran's disability that clearly was not service 
connected as disc syndrome had never been related to his 
service connected right leg disabilities.  It was ultimately 
concluded that the current evidence of record supported a 20 
percent rating for lumbosacral strain manifested by 
characteristic pain on motion with occasional muscle spasm.  

The veteran's claim, therefore, is properly characterized as 
entitlement to a rating in excess of 20 percent for the 
service connected low back disability.  As noted above, the 
rating criteria for intervertebral disc disease will not be 
considered as the veteran is not service connected for this 
additional disorder.

On VA examination in September 2004, the veteran was 
evaluated in relation to his claim for a rating in excess of 
20 percent for mechanical low back pain.  On palpation, the 
back was tender only over the lumbar spine.  There was mild 
tenderness of the lumbar paraspinous muscles.  The veteran 
had profound weakness of both lower extremities.  Low back 
pain was constant and was claimed to average a 6 out of a 
scale of 10.  On examination, estimated decreased range of 
motion included forward flexion to 45 degrees, extension to 5 
degrees, and lateral and bending rotation were to 20 degrees.  
Sensory examination revealed profoundly decreased sensation 
of both lower extremities.  The diagnoses included lumbar 
strain.  With regard to DeLuca, fatigue resulted in an 
additional 10 percent decreased range of motion of the back 
and pain and flare-ups resulted in an additional 20 percent 
decreased range of motion of the back.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

During the pendency of the veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine have 
been amended twice.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  (The 
former changes, effective September 23, 2002, involve changes 
to the rating of intervertebral disc syndrome (IVDS); 
however, as the veteran is not service connected for IVDS, 
those criteria will not be discussed.)

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003) (old 
criteria), a 10 percent evaluation is for application when 
there is characteristic pain on motion; a 20 percent 
evaluation is for application when there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; and the highest available 
rating is 40 percent, for severe disability with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The veteran is rated as 20 percent disabled under Diagnostic 
Code 5295 based on the finding that the veteran had 
characteristic pain on motion with occasional muscle spasms. 

Applying the old criteria to the medical evidence of record, 
a 20 percent evaluation under the old criteria is still for 
application.  A higher evaluation under the old criteria is 
not warranted because there is no showing of severe symptoms 
on examination, including listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion. 

The Board evaluated other diagnostic codes to determine if 
another diagnostic code would warrant a higher evaluation 
under the old criteria.  A higher evaluation for the 
veteran's disability under the old criteria is not possible 
absent fracture of the vertebra; ankylosis of the spine in a 
favorable or unfavorable angle; or severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5286, 5289, 5292 (2003).  The record does not 
show ankylosis or fracture due to the strain, and as noted 
above, his motion has not worsened beyond what is 
contemplated by "moderate" limitation of motion of the lumbar 
spine.  Diagnostic Code 5292.  In sum, under the old, pre-
September 26, 2003 criteria, the highest evaluation warranted 
is the veteran's current 20 percent evaluation.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed significantly.  This change 
renumbered the diagnostic codes for spine disabilities, and 
provides for the evaluation of most spine disabilities under 
a General Rating Formula for Diseases and Injuries of the 
Spine.  (An exception occurs when the disability is rated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, which, again, is not the 
case here.)  The new formula evaluates most spine 
disabilities by assessing range of motion limitations with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

Under the new criteria, a 10 percent evaluation is for 
application with forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is for application with forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine. 38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2005).

At the veteran's September 2004 examination, his range of 
motion revealed forward flexion to 45 degrees.  As noted 
above, the examiner noted that the veteran was in constant 
pain, and consequently the Board has not equated the pain he 
experiences to greater disability than that shown at the time 
of the examination.  There is also no indication that 
functional losses caused by symptoms due to pain, fatigue, or 
flare-ups equates to disability greater than that observed at 
the examination as the 20 percent additional loss of motion 
due to flare-ups and pain still does not demonstrate the 
presence of limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less.  Given the 
findings made at the recent examination, the veteran does not 
meet the criteria for a rating greater than 20 percent for 
mechanical low back pain under the new criteria.  In short, a 
higher evaluation under the new criteria is not warranted 
because there is no showing of forward flexion of the 
thoracolumbar spine to 30 degrees or less, nor does the 
evidence show ankylosis of the spine.  Additionally, there is 
no vertebral body fracture or dislocation.

In short, the Board finds that a higher evaluation under 
either the old or new criteria is not warranted because the 
preponderance of the evidence is against the claim.  As 
explained above, the veteran's symptoms do not rise to the 
level contemplated by the criteria for a higher rating.

As already noted, disability ratings are based as far as 
practicable on the average impairments of earning capacity.  
38 C.F.R. § 3.321(b), 4.1 (2005).  To accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b).  The Board 
finds, however, that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  The current evidence of record does not 
demonstrate that the veteran's service-connected disability 
has resulted in frequent periods of hospitalization or in 
marked interference with employment due exclusively to the 
veteran's service-connected disability.

It is undisputed that the veteran's low back disability has 
an adverse effect on employment, but it bears emphasis that 
the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  In this 
regard, the Board notes that the report of VA examination 
attributed much of the veteran's current physical 
difficulties to non-service connected disc disease.  Given 
the lack of evidence showing unusual disability with respect 
to the service connected low back disability that is not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, the Board acknowledges that the initial VCAA 
notice letter was sent to the appellant after the initial 
rating decision that is the basis for this appeal.  The 
appellant, as a result, has the right to content-complying 
notice and proper subsequent VA process.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the appellant was not given prior to the first 
AOJ adjudication of the claim, notice was provided by the AOJ 
in November 2003 prior to the transfer and certification of 
the appellant's case to the Board and the context of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thereafter, the instant 
claim was readjudicated and a Supplemental Statement of the 
Case (SSOC) was provided to the appellant in November 2005.  
The claimant, therefore, has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.   

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in November 2003 as well as the 
statement of the case in February 2003 and a supplemental 
statement of the case in November 2005, which notified the 
appellant of the type of evidence necessary to substantiate 
his claim.  The documents also informed him that VA would 
assist in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

The Board also notes the recent case of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 3, 
2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  This notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. 

The Board finds that no prejudice will result to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As service connection 
has been granted for a low back disability, the claim of 
service connection has been substantiated.  Moreover, the 
veteran has been notified concerning the evidence needed to 
show entitlement to a higher degree of disability for the 
service connected low back disability. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 C.F.R. § 3.159 (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, the veteran's VA and private 
treatment records have been obtained.  Accordingly, the Board 
finds that the evidentiary development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the veteran was provided 
with a VA examination in September 2004.  The Board finds 
that the evidence currently of record is adequate to fully 
and fairly evaluate the veteran's appeal under 38 C.F.R. 
§ 3.159 without affording the veteran another VA examination.   

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

The claim of entitlement to service connection for peripheral 
neuropathy is reopened.  To this extent only, the benefit 
sought on appeal is granted.

Entitlement to a rating in excess of 20 percent for the 
service connected mechanical low back pain is denied.


REMAND

The veteran is service connected for residuals of a muscle 
injury to Muscle Groups XIII and XIV, residuals of injury to 
the tibial nerve of the right thigh, residuals of injury to 
the peroneal nerve of the right thigh, and mechanical low 
back pain.  The veteran contends that the RO erred by failing 
to grant entitlement to service connection for peripheral 
polyneuropathy and vascular disability of the right leg that 
are either directly related to service or are secondary to 
service connected disability.  He also claims service 
connection for hepatitis that is the result of spine taps and 
blood transfusions in service.

With regard to the claim for hepatitis, a March 1954 VA 
hospital record indicates that the veteran was treated for 
symptoms indicative of hepatitis in December 1953.  His 
physician indicated that the veteran probably had hepatitis.  
Neither the veteran nor his wife had noted yellowness of the 
skin or eyes at that time. 

On VA examination in June 1954, it was noted that the veteran 
had been treated in March 1954 for recurrent hepatitis.  

The veteran filed the current claim for hepatitis in December 
1999.  He contends that he contracted hepatitis B during 
service from the administration of spinal taps and/or through 
a blood transfusion.  In fact, a January 1945 service medical 
record shows that the veteran was administered 500 cc of 
plasma.  He indicated that several patients in his medical 
ward in early 1945 suffered from hepatitis and that he was 
infected at that time and that he continued to suffer from 
this disease until hepatitis was diagnosed in the early 
1950s.  Although service connection has been denied for 
hepatitis, it was noted that the veteran was given 500 cc of 
plasma during service, but it was concluded that there was no 
evidence to connect hepatitis B with service.

On VA examination in November 2002, the liver was not 
enlarged and the veteran did not have typical symptoms of 
hepatic failure.  Liver function tests were normal.  The 
diagnoses included a history of hepatitis B infection, 
asymptomatic and not currently active.  

With regard to the claim for vascular disability of the right 
leg, a May 1989 lower extremity peripheral arterial flow 
study showed mild to moderate occlusive vascular disease of 
the right lower extremity at the femoral artery level.  By 
rating action in August 2000, service connection for vascular 
disease of the right lower extremity was denied as this 
disability was first diagnosed in May 1989 and it was 
determined that there was no medical evidence to connect this 
onset with service many years before.  A November 2000 
private medical non-invasive arterial examination showed mild 
arterial occlusive disease of the right lower extremity that 
was probably occurring at the popliteal level.  There was no 
evidence of arterial occlusive disease of the left lower 
extremity.

With regard to the claim for peripheral neuropathy, as 
detailed in the decision on the merits above, a March 2001 
EMG revealed the presence of peripheral polyneuropathy which 
the examiner noted was presumably related to his traumatic 
war injury.  The basis for this statement was not provided.  
It is also noted that the examiner did not review the entire 
medical record before making this statement.

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991). 

Secondary service connection will be awarded when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310.  It was 
further determined in the case of Allen v. Brown, 7 Vet. App. 
439 (1995), that service connection may be awarded for a 
disability under 38 C.F.R. § 3.310 if an existing disability 
was aggravated by a service-connected disability.  The 
veteran has not received a VA examination that addressed the 
issue of service connection for vascular disability and 
peripheral polyneuropathy on secondary and aggravation bases.  
The veteran should therefore be provided a VA examination to 
include a medical opinion as to whether these disorders are 
the result of a service-connected disability or whether a 
service connected disability aggravated either of these 
disabilities.  An opinion should also be obtained in relation 
to the issue of whether hepatitis is related to service.  In 
addition, the claim for TDIU benefits will be deferred 
pending the adjudication of the service connection claims.  
See Holland v. Brown, 6 Vet. App. 443 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disabilities 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record.  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA examination that must 
be conducted by a physician who has the 
appropriate expertise to evaluate the 
veteran's claim.  The claims folder must 
be made available to the physician for 
review prior to the examination and all 
necessary diagnostic testing should be 
accomplished.  Based on a review of the 
medical evidence and the current 
examination, the physician must provide a 
medical opinion as to whether it is at 
least as likely as not that a vascular 
disability of the right leg or peripheral 
polyneuropathy is related to service, or 
whether either disability is proximately 
due to or was permanently aggravated by 
the veteran's service connected 
disorders.  The physician must also 
provide a medical opinion as to whether 
it is at least as likely as not that 
hepatitis B is related to service to 
include the administration of spinal taps 
and/or the 500 cc blood transfusion.  The 
answer to these questions should be 
formulated using the underlined standard 
of proof.  Complete reasons and bases for 
all medical opinions should be provided 
for the record.  

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond.  The SSOC must contain notice 
of all relevant actions taken on the 
claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


